Order filed March 3, 2022.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00266-CV
                                   ____________

                           LARRY JOHNS, Appellant

                                         V.

      CARL R. GRANTOM AND LEIGH ANN GRANTOM, Appellees


                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-42908

                                     ORDER

      When this case was reinstated on December 30, 2021, appellant was ordered
to file his brief by January 31, 2022. On appellant’s motion, he was subsequently
granted an extension to February 14, 2022 to file his brief. However, as of the date
of this order, no brief or further motion to extend time has been filed. Accordingly,
unless appellant files a brief with this court on or before March 24, 2022, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel Consists of Justices Jewell, Zimmerer, and Hassan.